995 A.2d 256 (2010)
414 Md. 263
Laquarie Donte HARVEY
v.
STATE of Maryland.
No. 99 Sept.Term, 2009.
Court of Appeals of Maryland.
April 8, 2010.
Deborah S. Richardson, Asst. Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), on brief for Petitioner.
Ryan R. Dietrich, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief for Respondent.
ARGUED BEFORE BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
Upon consideration of the parties' briefs, joint record extract, and oral argument heard on April 2, 2010, it is this 8th day of April 2010,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that this case be remanded to the Court of Special Appeals, without affirmance or reversal, pursuant to Maryland Rule 8-604(a)(5) and (d)(1) (the prerequisite findings under the latter Rule provision having been made by the Court), with directions that the Court of Special Appeals remand the case to the Circuit Court for Baltimore County for further proceedings to determine, if possible:
1. whether the trial judge (Judge Cavanaugh), or any court personnel acting on his behalf, notified contemporaneously Harvey's trial counsel of the receipt and content of the jury note in question and offered that counsel an opportunity to present to the judge any arguments, suggestions, or objections regarding how to respond to the question posed in the jury note;
2. the content, circumstances, and modalities of the communications, if any, referred to in # 1 above;
3. whether the purported response to the jury note appearing on the face of the note in the record was actually delivered to the jury; or,
4. if the above queries are not able to be answered in hindsight in any respect, an explanation why that is so,
and it is further
ORDERED that, upon conclusion of the further proceedings and the trial court's formulation of responses to the queries posed in this order, the case be returned to this Court forthwith and without need of noting a further appeal or seeking a further writ of certiorari. If the trial court's responses cause either party to wish to file supplemental briefs or memoranda of law, it shall be allowed and a schedule for doing so established by the Court's Clerk's office. The case shall be placed again on a future docket of the Court for supplemental argument, when ripe to do so, unless neither party desires further oral argument.